Title: To Thomas Jefferson from J. Phillipe Reibelt, 20 July 1806
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            Baltimore le 20 Juillet 1806.
                        
                        Vous connaissez, bon et Venerable Protecteur! par ma derniere Lettre de la Nouv. Orleans—le Motif, qui m’a
                            engagè de revenir ici avec la permission du Gouverneur dont j’ai supposè Votre Approbation.
                        Je suis arrivè hier soir—ou j’ai appris, que mon Epouse m’a ecrite bien souvent, qu’elle s’etoit même
                            embarqueè avec ses enfans, son Compagnon de Voyage, ses effets et ses provisions—pour me suivre, mais, que le batiment
                            ayant sur la baye pris une Voie d’eau extremement forte—elle a etè—ainsi que tous les autres passagers—obligeè d’en
                            sortir et de retourni ici; que descendant du batiment, elle a glisseè, est tombeè, et a faite une fausse Couche et ensuite
                            une Maladie serieuse—pendant le quel tems le Capitaine—ayant dechargè, racomodè et recharchè son batiment—est—par une
                            inattention inexcusable—partir avec les effets et les provisions, et a laisseè mon Epouse ici depourvue de tout, sans
                            etre avisè au port de la N. Orleans, lorsque je l’ai quittè, qu’on a cru ici mon Epouse perdue, et qu’on m’avoit ecrit, de
                            retourner incessament, pour si elle venoit a Mourir prendre mes enfans, ou si elle se retabliroit elle même, parceque
                            l’ami, qui vouloit l’accompagner, devoit partir pour France, et qu’on ne pouvoit plus exiger d’elle d’entreprendre ce
                            Voyage seule avec ses enfans et domestiques.— De tout cela je ne savais rien, puisque je n’ai pas recu une sillabe de
                            personne— Confusion de la poste, dont tout le Monde se plaint a la Nouvelle Orleans, mais qui n’est pas de la faute du
                            Directeur de la poste en cette Ville— Mon Epouse a Grace a Sa bonne Constitution et a Sa Jeunesse, regagneè la Vie, et Sa
                            Santè, et je ne tarderais consequement pas de repartir avec elle pour la Nouvelle Orleans, et pour Mon poste.
                        Je prendrais çependant la Libertè (Votre bienveillance paternelle et l’amitiè de mon Epouse, composant mon
                            unique bonheur) je prendrais dis je la Libertè, de Vous offrir auparavant personellement mes hommages fil., et cela
                            preferablement a Monticello, puisque la j’aurois en même l’avantage de presenter mes respects a Madame Randolph, et de
                            voir Mr. Randolph lui même.
                        Le Gouverneur Clairborne m’a confiè l’incluse, et m’a chargè de Vous donner plusieurs informations verbales,
                            particuliérement sur le remplacement de Mr. Prevost, et le Changement de Mr. Sprigg, et cætera.
                        Je Vous prie, de continuer la persuasion, que personne au Monde puisse me surpasser, et peu egaliser dans la
                            sinceritè et l’intimitè de Veneration, dont je suis, depuis le tems de mes etudes aux Universitès, c’est a dire, de Votre
                            glorieuse Revolution, de jour en jour plus, penetrè pour l’auteur de l’acte le plus sublime, qui est jamais sortis de la
                            plume d’un Mortel, que j’admire pour çela comme un immortel.
                        
                            Reibelt
                            
                        
                        
                            P.S. Deux jeunes gens, qui ont passès avec Moi sur le meme batiment, l’un avocat
                                Duer, l’autre le Medecin Davesac, se sont proposès d’aller Vous voir pour faire des insinuations contre le Gouv.
                                Clairborne. Je dois Vous prevenir, que le premier est l’elève, et le dernier le beaufrere de l’avocat Livingston a la
                                Nouv. Orleans, et que tous les deux ont sur le batiment presque tous les jours declamès aux 50 a 60 passages de
                                l’ohio, comme des foux Contre l’administration Generale des Etats Unis, et celle speciale du Territoire de la N.
                                Orleans.
                        
                    